I N THE COURT OF APPEALS OF TENNESSEE

                                     EASTERN SECTI ON                  FILED
                                                                          June 5, 1997

                                                                Cecil Crowson, Jr.
J ORGE ARI EL SANJ I NES, M D. ,
                           .             )        C/ A NO. 03A01-Appellate C ourt Clerk
                                                                  9702- CV- 00060
                                         )
      Pl a i nt i f f - Appe l l a nt ,  )        HAM LTON CI RCUI T
                                                     I
                                         )
v.                                       )        HON.    DOUGLAS A. M EYER,
                                         )        J UDGE
ORTW N AND ASSOCI ATES, P. C. , )
    EI                                            SI TTI NG BY I NTERCHANGE
W LLI AM H. ORTW N, J . CRI S
 I                      EI               )
HELTON, AND J OHN R. M           ORGAN,  )        VACATED
                                         )        AND
      De f e nda nt s - Appe l l e e s . )        REMANDED




J . ARI EL SANJ I NES, M D. , pr o s e .
                        .

E. BLAKE M     OORE, SPEARS, M         OORE, REBM AN & W LLI AM
                                                        I      S, Cha t t a noo g a ,
f o r De f e nda nt - Appe l l e e , J ohn R. M ga n.
                                               or

SAM  UEL R. ANDERSON a nd SHANE USARY, LUTHER- ANDERSON, PLLP,
Ch a t t a nooga , f or De f e nda nt s - Appe l l e e s , Or t we i n & As s oc i a t e s ,
P. C. , W l l i a m H. Or t we i n, a nd J . Cr i s He l t on.
            i




                                       O P I N I O N




                                                               Fr a nks . J .



               Pl a i nt i f f , i nc a r c e r a t e d i n pr i s on, br ought t hi s

a c t i o n a ga i ns t h i s a t t or ne ys f or a l l e ge d ma l pr a c t i c e i n

r e p r e s e nt i ng hi m i n t he c ha r ge s br ought a ga i ns t hi m f or

c r i mi n a l c onduc t .

               De f e nda nt s f i l e d mot i ons f or s umma r y j udgme nt s a n d

s u mma r y j udgme nt s we r e gr a nt e d on be ha l f of a l l de f e nda nt s b y

t he Tr i a l J udge .       Pl a i nt i f f ha s a ppe a l e d.
                 Upon r e vi e wi ng t he r e c or d, we c onc l ude i t i s

n e c e s s a r y t o a ddr e s s onl y one i s s ue , t ha t i s , whe t he r t he

Tr i a l J udge s houl d ha ve gr a nt e d pl a i nt i f f ’ s mot i on t o s t a y t h e

p r o c e e di ngs pr i or t o t he e nt r y of t he s umma r y j udgme nt s .            A

g r o u n d s e t f or t h i n pl a i nt i f f ’ s mot i on i s :

                 Pl a i nt i f f a l s o ha s pe ndi ng be f or e t he Cr i mi na l
                 Cour t , a pe t i t i on f or pos t - c onvi c t i on r e l i e f whi c h
                 wa s f i l e d on Fe br ua r y 12, 1996 a nd a me nde d on M y              a
                 31, 1996, a nd i s s c he dul e d f or a n e vi de nt i a r y
                 he a r i ng on Augus t 28, 1996.             Pl a i nt i f f ’ s pe t i t i on
                 f or pos t - c onvi c t i on r e l i e f s e e ks va c a t i on of hi s
                 pl e a a nd s e nt e nc e due t o t he i ne f f e c t i ve a s s i s t a nc e
                 of c ouns e l , a nd he wi l l be r e qui r e d t o pr e s e nt
                 e vi de nc e t o t he Tr i a l Cour t of hi s c l a i m of
                 i ne f f e c t i ve ne s s of c ouns e l i n t he upc omi ng
                 e vi de nt i a r y he a r i ng.

                 . . .

                 Pl a i nt i f f h a s a c onf l i c t be t we e n t he c i vi l a nd
                 c r i mi na l pr oc e e di ngs pe ndi ng, a nd ma y be pr e j udi c e d
                 i n t he c r i mi na l pr oc e e di ngs s c he dul e d f or Augus t 2 8 ,
                 1996.

Th e r e s pons e f i l e d by de f e nda nt s t o t hi s mot i on s t a t e s , i n

p e r t i n e nt pa r t :

                 W t h r e s pe c t t o pl a i nt i f f ’ s mot i on t o s t a y
                   i
                 pr oc e e di ngs , he poi nt s out t ha t he ha s a pos t -
                 c onvi c t i on r e l i e f he a r i ng s c he dul e d on Augus t 28,
                 1996.       He poi nt s out t ha t he ha s a c onf l i c t be t we e n
                 t he c i vi l a nd c r i mi na l pr oc e e di ngs , a nd t ha t he ma y
                 be pr e j udi c e d, a c ont e nt i on whi c h i s not unde r s t o o d
                 by c ouns e l f or t he s e de f e nda nt s .        Shoul d t ha t be t h e
                 c a s e , h owe ve r , i t i s obs e r ve d t ha t pl a i nt i f f i s t he
                 a ut hor of a ny s uc h a l l e ge d mi s f or t une , a nd t ha t h e
                 wa s who i ni t i a t e d e a c h of t he t wo j udi c i a l
                 pr oc e e di ngs .

                 W a r e r e qui r e d t o t a ke t he s t r onge s t l e gi t i ma t e
                  e

v i e w o f t he r e c or d on b e ha l f of t he oppone nt of t he mot i on f o r

s u mma r y j udgme nt , a nd de f e nda nt s e s s e nt i a l l y c onc e de t he

p o s s i bi l i t y t ha t pl a i nt i f f ma y be pr e j udi c e d i f t he c i vi l

a c t i o n i s t r i e d a he a d o f t he pe t i t i on f or pos t - c onvi c t i on

r el i ef .


                                                2
                    I n our vi e w, t he Tr i a l J udge a bus e d hi s di s c r e t i o n ,

a n d s houl d ha ve s t a ye d t he c i vi l a c t i on unt i l t he a c t i on on

t h e p e t i t i on f or pos t - c onvi c t i on r e l i e f wa s c onc l ude d.      I t wa s

p l a i nt i f f ’ s r i ght t o f i l e bot h t he c i vi l a c t i on a nd t he a c t i on

f o r r e l i e f f r om t he c r i mi na l c onvi c t i on.      W be l i e ve f a i l ur e
                                                                   e

t o g r a nt a s t a y i n t hi s c a s e r e s ul t s i n pr e j udi c e t o t he

j u d i c i a l p r oc e s s , a nd we a c c or di ngl y va c a t e t he s umma r y

j u d g me nt s .     Se e Rul e 3 6, T. R. A. P.

                    Upon r e ma nd, a s t a y wi l l be e nt e r e d i n a c c or da nc e

wi t h t hi s opi ni on.          Upon f i na l r e s ol ut i on of t he pos t -

c o n v i c t i on p e t i t i on, t h e s t a y wi l l be l i f t e d a nd t he pa r t i e s

ma y p r oc e e d wi t h t hi s a c t i on.

                    The c os t o f t he a ppe a l i s a s s e s s e d t o de f e nda nt s .




                                                 ________________________
                                                 He r s c he l P. Fr a nks , J .


CONCUR:




_ _ _ _ _ __________________ ____
Do n T. M M r a y, J .
             c ur




_ _ _ _ _ _ _________________ ____
Ch a r l e s D. Sus a no, J r . , J .




                                                  3